Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 12, 15, and 16 is is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0173236 (Wojcik) in view of JP 2001-47123 (Kitahara).
In Re claim 1 Wojcik in discloses a painting device comprising a paint output part (spray nozzle 24) for outputting paint towards an object to be painted, a paint piping (26 and 34) for the paint to pass through towards the paint output part, and a movable body (36) provided inside the paint piping, the movable body moving inside the paint piping toward the paint output part, while the paint output part is outputting the paint towards the object to be painted (paragraph 33).
Wojcik doesn’t disclose a groove in the painting pipe for the paint to pass through.
Kitahara discloses a pipe having internal grooves (title).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify he Wojcik apparatus by using a pipe having internal grooves, as taught by Kitahara, since the substitution of one known element for another known element to achieve predictable results requires only ordinary skill in the art.
In Re claim 2 Wojcik discloses a paint supply part (14) for supplying the paint to the piping, a movable body moving inside the paint piping towards the paint output part after the paint supply part stops supplying the paint (Paragraph 33).
In Re claim 3 Wojcik discloses the painting device wherein the paint output part stops outputting the paint towards the object to be painted, the movable body moves inside the paint piping towards a side opposite to the paint output part (Paragraphs 33).
In Re claim 4 Wojcik discloses the movable body disposed at an end of the paint piping adjacent to the paint supply part, while the paint supply part is supplying the paint (Paragraph 33).
In Re claim 5 Wojcik discloses a stop for preventing a movement of the movable body from an end of the paint piping to the paint supply part (ball 36 shown not moving into supply part in Figures 2-4 indicating a stop).
In Re claim 8 Wojcik discloses a device wherein while the paint output part stops outputting the paint towards the object to be painted, the movable body moves from an end of the piping adjacent to the paint output part towards and end at a side opposite the paint output part (Paragraph 33).
In Re claim 12 Wojcik in view of Kitahara discloses all the limitations, including a ball (36), but doesn’t disclose steel. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to manufacture the Wojcik ball from steel, since the selection of a preferred material requires only ordinary skill in the art.
In Re claim 15 Wojcik discloses wherein while the paint output part stops outputting the paint towards the object to be painted, the movable body moves from an end of the piping adjacent to the paint output part towards an end at a side opposite the output part (Paragraph 33).
In Re claim 16 Wojcik discloses wherein while the paint output part stops outputting the paint towards the object to be painted, the movable body moves from an end of the piping adjacent to the paint output part towards an end at a side opposite the output part (Paragraph 33).
Claim(s) 6 and 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik in view Kitahara and in further view of US PGPub 2004/0020428 (Bilz).
In Re claim 6 Wojcik discloses a supply valve for first moving a fluid, for switching on or off supply of first moving fluid to an end of the paint piping adjacent to the paint supply part, the first moving fluid causing the movable body to move inside the paint piping towards the paint output part by pushing the movable body (Paragraph 33), but doesn’t disclose a gear pump.
Bilz discloses a paint spraying apparatus which makes use of a gear pump to convey paint to a sprayer (Paragraph 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Wojcik apparatus by using a gear pump to supply the paint to the device, in order to provide a system to convey the paint to the sprayer.
In Re claim 7 Wojcik discloses a supply valve for first moving a fluid, for switching on or off supply of first moving fluid to an end of the paint piping adjacent to the paint supply part, the first moving fluid causing the movable body to move inside the paint piping towards the paint output part by pushing the movable body (Paragraph 33), but doesn’t disclose a gear pump.
Bilz discloses a paint spraying apparatus which makes use of a gear pump to convey paint to a sprayer (Paragraph 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Wojcik apparatus by using a gear pump to supply the paint to the device, in order to provide a system to convey the paint to the sprayer.
Claim(s) 11 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojcik in view of Kitahara and in further view of US PGPub 2004/0075848 (Baumann)
In Re claim 11 Wojcik in view of Kitahara discloses all the limitations, but doesn’t disclose a sensor for detecting the position of the movable body.
Baumann discloses a coating dispensing system having a movable body (14) and a piping system (10)and further comprising a sensor (15) to detect the position of the movable body in the piping system.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Wojcik apparatus by adding a sensor, to permit a user to detect the location of a movable body in the piping system.
Allowable Subject Matter
Claims 17 and 18 are allowed.
Claim 9, 10, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. Claim 1 must incorporate all of the subject matter of a previously indicated allowable dependent claim and all intervening claims in order to overcome rejection based on the prior art. In this case, the mere presence of an internal groove in the paint piping is subject to rejection under 35 U.S.C. 103(b) as described above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753